DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to an amendment/response filed on 2/11/2021.
Claims 1, 7-8, and 14-15 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 	Regarding claims 1, 8, and 15, Applicant argues that the double patenting rejections over claims 1, 7, and 13 of US 9,763,218 and over claims 1, 14, and 22 of US 9,420,396 are overcome by concurrently filed terminal disclaimers.	The Examiner respectfully disagrees. It does not appear that any terminal disclaimers have been filed in the instant application, and the double patenting rejections over claims 1, 7, and 13 of U.S. Patent No. 9,763,218 and over claims 1, 14, and 22 of U.S. Patent No. 9,420,396 appear to remain necessary.	Regarding claims 1, 8, and 15, Applicant argues that Shellhammer does not teach “re-starting the retrieval of the location data and determination of regulatory domain following an event trigger, wherein the event trigger includes detecting that the device entered a new network transmission area.” Applicant asserts that Shellhammer discusses the use of the low-rate enabler in buildings where some APs may be unable to check location themselves, and thus does not contemplate movement of the low-rate enabler that could result in entering a different network transmission area.(Shellhammer; [0066]-[0067]). Paragraph [0067] then goes on to present a solution to such a problem as including assisted GPS using a cellular receiver (Shellhammer; [0067]). Shellhammer thus appears to contemplate differing network areas, such as areas wherein a GPS connection is or is not available and areas where cellular connections are available.	The Examiner would also like to note that Applicant’s specification does not contain much description regarding what “entering a new network transmission area” entails. The only explicit discussion of entering a new transmission area in Applicant’s specification appears to be paragraph [0071], which nearly restates the claim language verbatim. This portion of the specification thus does elaborate on what “entering a new network transmission area” entails, let alone mention any requirement that the device move into a “different network transmission area” as is argued. The Examiner would also like to note that the language argued by Applicant (i.e., “entering a different network transmission area”) is different from the claimed entering “a new network transmission area.” Other than paragraph [0071], the only discussion regarding a “new network” appears to be in paragraph [0088] with regard to “monitoring for change in location status” in step 302(b) of Fig. 3B (which appears (Shellhammer; Figs. 7-7A; [0010], [0067], [0074], [0081]). Such events may be reasonably interpreted as (Shellhammer; Figs. 7-7A; [0008], [0067], [0069]-[0070], [0092], [0094]). Retrieval of such location data in response to an event trigger may thus also be reasonably interpreted as including the determination of a regulatory domain following such an event trigger. Shellhammer may thus be broadly reasonably interpreted as teaching to “re-start the retrieval of the location data and determination of regulatory domain following an event trigger.” As was also discussed above, Applicant’s specification provides almost no guidance regarding what “detecting that the device entered a new network transmission area” entails. Paragraph [0071] appears to restate the claim language nearly verbatim without elaboration. The only other discussion regarding new network connections appears to be in paragraph [0088], which does not discuss any detection that the device has moved to a new location. Paragraph [0088] instead discusses the establishment of a new network of connections to obtain new location data. Therefore, it appears that Applicant’s specification supports a reasonable interpretation of “detecting that the device entered a new network transmission area” as an establishment of a new network of connections, and thus “entering” a new network transmission area by establishing new network connections with nearby devices. Shellhammer similarly discusses use of GPS signals or cellular assisted GPS, for instance in response to powering up and establishing GPS and/or cellular connections (Shellhammer; Figs. 7-7A; [0010], [0067], [0074], [0081]). Shellhammer may thus be reasonably interpreted as performing an establishment of a new network of connections similar to that discussed in Applicant’s specification, which then leads to retrieving the location data and determination of the regulatory domain (Shellhammer; Figs. 7-7A; [0010], [0067], [0074], [0081]). Shellhammer may thus be broadly reasonably interpreted as teaching “wherein the event trigger includes detecting that the device entered a new 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 9,763,218 and over claims 1, 14, and 22 of U.S. Patent No. 9,420,396. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 8, and 15 of the instant application may be reasonably interpreted as being anticipated by claims 1, 7, and 13 of U.S. Patent No. 9,763,218 and claims 1, 18, and 22 of U.S. Patent No. 9,420,396. Please see the side by side comparisons of claim 1 of the instant application to claim 1 of U.S. Patent No. 9,763,218, claim 1 of U.S. Patent No. 9,420,396, and claim 18 of U.S. Patent No. 9,420,396 below. 
Claim 1 of the instant application
Claim 1 of U.S. Patent No. 9,763,218
1. A method of identifying location data for a device in order to initiate communications for a wireless network using a radio technology, comprising: 
1. A method of identifying location data for an access point in order to initiate communications for a wireless network, the method comprising: 
	retrieving, at the device, location data from at least one of: 

		an analysis of transmissions with a cellular network, 


	(copy/pasted from below to show similarity) identifying a communication transmission range that conforms with regulations of a spectrum management body administrating transmissions for the updated location of the access point; and,	configuring communications generated by the access point to utilize the communication transmission range and to conform to the regulations. 
	re-starting the retrieving of the location data and determination of regulatory domain following an event trigger, wherein the event trigger includes detecting that the device entered a new network transmission area.
after both retrieving the initial location data, and when a triggering event occurs, the triggering event comprising one or more of a passage of a set amount of time, or detection that the access point has been located to a new network transmission area: 	retrieving updated location data comprising an updated location of the access point, the updated location of the access point comprising one of updated geo-location based 
		identifying a communication transmission range that conforms with regulations of a spectrum management body administrating transmissions for the updated location of the access point; and, 
		configuring communications generated by the access point to utilize the communication transmission range and to conform to the regulations. 


Claim 1 of the instant application
Claim 1 of U.S. Patent No. 9,420,396
1. A method of identifying location data for a device in order to initiate communications for a wireless network using a radio technology, comprising: 
A method of identifying location data for an access point in order to initiate communications for a wireless network, the method comprising: 
	retrieving, at the device, location data from at least one of: 
		an internal global positioning system (GPS) module, or 
		an analysis of transmissions with a cellular network, 
retrieving, at the access point, from a server in a network different from the wireless network, primer location data comprising an approximate location of the access point, the primer location data further comprising a placeholder for incomplete location information, the approximate location of the access point comprising one of postal code data, time zone data or city data associated with the access point, the access point comprising a fixed device; and, 
	wherein the location data is used to determine a regulatory domain for communication transmissions of the device, including any permissible/restricted operating transmit power levels; and 
	(copy/pasted from below to show similarity) identifying a communication transmission range that conforms with regulations of a spectrum management body administrating transmissions for the location of the access point; 


after both retrieving the primer location data, and when a triggering event occurs, the triggering event comprising at least one of a powering-up of the access point, resetting of communication parameters of the access point or detection that the access point has been located to a new network transmission area: initiating the wireless network by sending, from the access point to communication devices of the wireless network, a beacon signal to initiate communications with the communication devices of the wireless network, the access point acting as the master of the wireless network, the communication devices comprising portable communication devices; 
	requesting first location data from the communication devices of the wireless network, and obtaining the first location data from a communication device in the wireless network in a first transmission received by the access point; 

	identifying a communication transmission range that conforms with regulations of a spectrum management body administrating transmissions for the location of the access point; 
	configuring communications generated by the access point to utilize the communication transmission range and to conform to the regulations.


Claim 1 of the instant application
Claim 18 of U.S. Patent No. 9,420,396
1. A method of identifying location data for a device in order to initiate communications for a wireless network using a radio technology, comprising: 
A method of identifying location data for an access point device managing communications for an 802.11 wireless network, the method comprising: 
	retrieving, at the device, location data from at least one of: 

		an analysis of transmissions with a cellular network, 


	(copy/pasted from below to show similarity) identifying a communication transmission range for the access point device based on the location; and 
	configuring communications generated by the access point device to conform to the communication transmission range. 	(From dependent claim 18) wherein: the location is in a European country and the communications are configured to use transmission bands that do not interfere with RADAR transmissions. 
	re-starting the retrieving of the location data and determination of regulatory domain 

	identifying a location for the access point device by analyzing the first location data and second location data extracted from a transmission received from either the 802.11 network or a Bluetooth network from a Bluetooth client device and by filtering the first and the second location data based on at least one of time or signal parameters or based on signal strength parameters of signals received by the access point device from a 802.11 client device, the second location data being more geographically precise than the first location data; (note that the triggering event above comprising resetting of communication parameters may be reasonably interpreted as a request)
	updating data in the access point device with the location; 

	configuring communications generated by the access point device to conform to the communication transmission range. 



	As can be seen in the above comparisons, claim 1 of U.S. Patent No. 9,763,218, claim 1 of U.S. Patent No. 9,420,396, and claim 18 of U.S. Patent No. 9,420,396 recite an initial retrieval of location data similar to claim 1 of the instant application. Claim 1 of U.S. Patent No. 9,763,218, claim 1 of U.S. Patent No. 9,420,396, and claim 18 of U.S. Patent No. 9,420,396 also recite retrieving updated location data based on one of the triggering events recited in claim 1 of the instant application, which may be reasonably interpreted as re-starting the retrieving of location data based on this same event trigger event. The updated location data is also recited as being retrieved from other devices in the network, which may be reasonably interpreted as the retrieval of location data from an analysis of transmissions with a cellular network as is recited in claim 1 of the instant application. Furthermore, the initial location data is used with the updated location data in the claims of U.S. Patent No. 9,763,218 and U.S. Patent No. 9,420,396 in order to identify a regulatory transmission range for that location. The claims of U.S. Patent No. 9,763,218 and U.S. Patent No. 9,420,396 may thus also be reasonably interpreted as teaching that the initially retrieved location data is used to determine a regulatory domain for communication transmissions of the device, including any permissible/restricted operating transmit power levels. The Regarding dependent claims 2-6, 8-12, and 14-20, the claims are rejected because they depend from rejected independent claims 1, 8, and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shellhammer et al. (US 2013/0016670, Shellhammer hereinafter, full support for cited portions exists in provisional application No. 61/433,046).	Regarding claims 1, 8, and 15, Shellhammer teaches a method, a non-transitory computer-readable medium (The steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two; Shellhammer; [0117]), and a device (Low-rate TVWS enabler at an access point; Shellhammer; Figs. 2 and 7-7A; [0053], [0092], [0094]), comprising: 	a communications sub-system having a transmitter and a receiver (The low-rate TVWS enabler at an access point may be comprised of a transmitter and a receiver and associated TX and RX processors, which may be reasonably interpreted as a communications sub-system having a transmitter and a receiver; Shellhammer; Figs. 2 and 7-7A; [0056]); and 	a processor connected with the communications sub-system (The low-rate TVWS enabler at an access point may be comprised of a controller coupled to the transmitters and receivers and associated TX and RX processors, which may be reasonably interpreted as a processor; Shellhammer; Figs. 2 and 7-7A; [0056]) and configured to: 		retrieve location data (As can be seen for instance in Figs. 7 and 7A, the low-rate TVWS enabler at an access point may determine its geographical location. Such a determination may be reasonably interpreted as retrieving location data; Shellhammer; Figs. 7-7A; [0067], [0069], [0092], [0094]) from at least one of: 			an internal global positioning system (GPS) module (The low-rate TVWS enabler may use a GPS receiver to determine its geographical location. Such a use of a GPS receiver by the device itself may be broadly reasonably interpreted as using an internal GPS module; Shellhammer; Figs. 7-7A; [0067], [0069], [0092], [0094]), or 			an analysis of transmissions with a cellular network (Although Shellhammer teaches the use of an internal GPS module and it is thus not necessary to teach retrieval of location data using an analysis of transmissions with a cellular network, Shellhammer also teaches that location determination may also be performed using assisted GPS using a cellular receiver. Use of such a cellular receiver for assistance with GPS may be broadly reasonably interpreted as comprising an analysis of transmissions with a cellular network; Shellhammer; Figs. 7-7A; [0067], [0069], [0092], [0094]), 		wherein the location data is used to determine a regulatory domain for communication transmissions of the device (As can be seen for instance in Figs. 7 and 7A, the low-rate TVWS enabler at an access point may use its geographic location data to determine available television white space (TVWS) channels available for use at its geographic location, which are determined for instance by FCC regulations. Such location data may thus be reasonably interpreted as being used to determine a regulatory domain for communication transmissions of the device; Shellhammer; Figs. 7-7A; [0008], [0067], [0069]-[0070], [0092], [0094]), including any permissible/restricted operating transmit power levels (FCC regulations on TVWS may include transmission power and power spectral density limits; Shellhammer; Figs. 7-7A; [0011], [0063], [0070]); and 		re-start the retrieval of the location data and determination of regulatory domain following an event trigger (The low-rate TVWS enabler may determine its geographical location on power-up as well as after a time period such as every 60 seconds as required by the FCC. Such events may be reasonably interpreted as event triggers that cause the low-rate TVWS enabler to re-start the retrieval of the location data. As can be seen for instance in Figs. 7 and 7A, the low-rate TVWS enabler at an access point may use its geographic location data to determine available television white space (TVWS) channels available for use at its geographic location, which are determined for instance by FCC regulations. Retrieval of such location data in response to an event trigger may thus also be reasonably interpreted as including the determination of a regulatory domain following such an event trigger; Shellhammer; Figs. 7-7A; see at least paragraphs [0010], [0067], [0074], [0081] regarding the event trigger for location data, and see at least paragraphs [0008], [0067], [0069]-[0070], [0092], [0094] regarding determination of a regulatory domain), wherein the event trigger includes detecting that the device entered a new network transmission area (As was also discussed in the response to arguments section above, Applicant’s specification provides almost no guidance regarding what “detecting that the device entered a new network transmission area” entails. Paragraph [0071] appears to restate the claim language nearly verbatim without elaboration. The only other discussion regarding new network connections appears to be in paragraph [0088], which does not discuss any detection that the device has moved to a new location. Paragraph [0088] instead discusses the establishment of a new network of connections to obtain new location data. Therefore, it appears that Applicant’s specification supports a reasonable interpretation of “detecting that the device entered a new network transmission area” as an establishment of a new network of connections. Shellhammer similarly discusses use of GPS signals or cellular assisted GPS, for instance in response to powering up and establishing GPS and/or cellular connections. Shellhammer may thus be reasonably interpreted as performing an establishment of a new network of connections similar to that discussed in Applicant’s specification. Shellhammer may thus be broadly reasonably interpreted as teaching that the event trigger includes detecting that the device entered a new network transmission area; Shellhammer; Figs. 7-7A; [0010], [0067], [0074], [0081]).	Regarding claims 2, 9, and 16, Shellhammer teaches the limitations of claims 1, 8, and 15 respectively.	Shellhammer further teaches the device is an access point (The low-rate TVWS enabler may be at an access point, and such a low-rate TVWS enabler at an access point may be reasonably interpreted as an access point; Shellhammer; Figs. 2 and 7-7A; [0053], [0092], [0094]).	Regarding claims 3, 10, and 17, Shellhammer teaches the limitations of claims 2, 9, and 16 respectively.	Shellhammer further teaches the wireless network is an IEEE 802.11-class network (The device may communicate over IEEE 802.11 networks; Shellhammer; [0007], [0047]-[0048], [0070], [0074]).	Regarding claims 4, 11, and 18, Shellhammer teaches the limitations of claims 1, 8, and 15 respectively.	Shellhammer further teaches the device is a master device (The low-rate TVWS enabler may be at an access point, and such a low-rate TVWS enabler at an access point may be reasonably interpreted as an access point. A device such as an access point may be broadly reasonably interpreted as a master device. Furthermore, the device may assist other access points such as Mode I access points with determining available TVWS channels. Such a device that assists other devices in such a manner may also be reasonably interpreted as a master device; Shellhammer; Figs. 2 and 7-8A; [0053], [0092], [0094]-[0096]).	Regarding claims 5, 12, and 19, Shellhammer teaches the limitations of claims 1, 8, and 15 respectively.	Shellhammer further teaches the location data represents a location of the device in the wireless network (The geographical location data may be reasonably interpreted as representing the location of the device in the wireless network; Shellhammer; Figs. 7-7A; [0067], [0069], [0092], [0094]).	Regarding claims 6, 13, and 20, Shellhammer teaches the limitations of claims 1, 8, and 15 respectively.	Shellhammer further teaches the processor is further configured to: 	determine the regulatory domain according to the location data (As can be seen for instance in Figs. 7 and 7A, the low-rate TVWS enabler at an access point may use its geographic location data to determine available television white space (TVWS) channels available for use at its geographic location, which are determined for instance by FCC regulations. Such location data may thus be reasonably interpreted as being used to determine a regulatory domain for communication transmissions of the device; Shellhammer; Figs. 7-7A; [0008], [0067], [0069]-[0070], [0092], [0094]); 	retrieve transmission parameters corresponding to the regulatory domain from a memory of the device (As can be seen for instance in at least Figs. 7 and 7A, the device may use its location to obtain a list of TVWS channels available for use at the location of the device. Any information obtained and used by the device may be broadly reasonably interpreted as being present in a memory of the device, and thus as being obtained from a memory of the device for use. The Examiner would also like to note that such a list is recited as possibly being received every 24 hours. Such a list retrieved only once every 24 hours may also be reasonably interpreted as being stored in a memory of the device for use over that period of time; Shellhammer; Figs. 7-7A; [0012], [0074], [0081], [0092], [0094]); and (Regulations regarding available channels include information regarding such channels (i.e., frequency ranges) and power limits associated with such channels. After determining available channels at the location of the device, the device may select one of the available channels and broadcast a signal advertising that it can provide enablement. Such a selection of an available channel for such a broadcast signal may be reasonably interpreted as configuring the transmitter with one or more of (i) a transmission frequency range and (ii) a transmission power according to the transmission parameters; Shellhammer; Figs. 7-7A; [0011], [0063], [0070], [0074], [0092], [0094]).	Regarding claims 7 and 14, Shellhammer teaches the limitations of claims 1 and 8 respectively.	Shellhammer further teaches the processor is configured, in order to analyze the transmissions with the cellular network, to: receive one of the transmissions from a client device that contains location information of the client device (The device may use assisted GPS using a cellular receiver, for instance if the GPS is not sensitive enough to detect enough satellites to calculate the location. GPS information received from a device in range for cellular transmission (i.e., a client device) may be broadly reasonably interpreted as location information of that device. Therefore, such a use of a cellular receiver to receive such GPS information may be broadly reasonably interpreted as receiving a transmission from a client device that contains location information of the client device. The Examiner would also like to note that the claimed analysis is also not required due to the nature of the “at least one of” language in the independent claims. Because Shellhammer may be reasonably interpreted as teaching the alternatively recited retrieval of location data from an internal GPS module when a GPS signal is available, analysis of transmissions with a cellular network may be reasonably interpreted as not being required by the claims. Therefore, even though the Examiner believes that Shellhammer teaches the claimed limitations, it is not necessary for Shellhammer to teach the claimed limitations Shellhammer; Figs. 7-7A; [0010], [0067], [0069], [0074], [0081], [0092], [0094]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC MYERS/Primary Examiner, Art Unit 2474